     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 1 of 12 PageID #: 438
                                                                              1


01:12:40                 IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE


              ASTRA ZENECA AB,                  )
                                                )
                         Plaintiff,             )
                                                ) C.A. No. 18-664(RGA)
              v.                                )
                                                )
              ZYDUS PHARMACEUTICALS (USA), INC.,)
                                                )
                           Defendant.           )


                                  Thursday, September 19, 2018
                                  2:00 p.m.
                                  Chambers Conference


                                  844 King Street
                                  Wilmington, Delaware


              BEFORE:   THE HONORABLE RICHARD G. ANDREWS
                        United States District Court Judge




              APPEARANCES:


                             McCARTER & ENGLISH LLP
                             BY: DANIEL SILVER, ESQ.

                             -and-

                            FINNEGAN HENDERSON FARABOW GARRETT & DUNNER
                            BY: JILL K. MAC ALPINE, ESQ.
                            BY: RYAN O'QUINN, ESQ.
                            BY: M. DAVID WEINGARTEN, ESQ.


                                        Counsel for the Plaintiff
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 2 of 12 PageID #: 439
                                                                              2


         1
              APPEARANCES CONTINUED:
         2

         3

         4                  PHILLIPS GOLDMAN McLAUGHLIN & HALL
                            BY: MEGAN C. HANEY, ESQ.
         5
                             -and-
         6
                            LOCKE LORD LLP
         7                  BY: MICHAEL J. GAERTNER, ESQ.
                            BY: MIKI GOODIN, ESQ.
         8
                                         Counsel for the Defendant
         9

        10

        11

        12                                     - oOo -

        13                               P R O C E E D I N G S

        14                   (Proceedings commenced at 2:00 p.m., in

        15    chambers.)

        16

01:52:58 17


02:03:01 18                 THE COURT:    Good afternoon.     Please be seated.

02:03:04 19                 So this is AstraZeneca AB versus Zydus, Civil

02:03:09 20   Action Number 18-664.

02:03:12 21                 Mr. Silver, you're signed up on plaintiff's side

02:03:14 22   so I assume you represent the plaintiff.

02:03:16 23                 MR. SILVER:    That is correct, Your Honor.

02:03:17 24                 THE COURT:    Who have you got with you here?

02:03:17 25                 MR. SILVER:    I'm joined today to my left by Jill
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 3 of 12 PageID #: 440
                                                                              3


02:03:23   1   MacAlpine from Finnegan Henderson, Ryan O'Quinn from

02:03:24   2   Finnegan Henderson, David Weingarten from Finnegan

02:03:28   3   Henderson, and from AstraZeneca we have Kirsten Braun and

02:03:35   4   Mita Mukherjee.    Sorry.

02:03:37   5                THE COURT:     Mukherjee.   Thank you, Mr. Silver.

02:03:43   6                Off the record.

02:03:49   7                (Discussion off the record.)

02:03:49   8                THE COURT:     Ms. Haney, how are doing?

02:03:53   9                MS. HANEY:     I'm doing well, Your Honor.      Megan

02:04:06 10    Haney from Phillips Goldman on behalf of Zydus.         With me

02:04:13 11    today is Mike Gaertner from Locke Lord, and Miki Goodin.

02:04:13 12                 MR. GAERTNER:    Good afternoon, Your Honor.

02:04:14 13                 THE COURT:     Good afternoon to everyone.

02:04:17 14                 So I got the scheduling order which is kind of

02:04:22 15    lengthy, and I think -- but I think that in fact despite its

02:04:31 16    length, you all mostly agreed on everything other than

02:04:37 17    possibly something on page four about depositions, and I

02:04:47 18    didn't think there was actually that much difference between

02:04:50 19    what the two of you proposed.      And basically I understood

02:04:55 20    both positions to be essentially that at some point in the

02:04:59 21    future when we have a better sense of what's going on, we'll

02:05:02 22    do something reasonable.

02:05:03 23                 MR. SILVER:    Your Honor, from our perspective

02:05:05 24    that's exactly it.    Right now there are nine

02:05:08 25    patents-in-suit.    I think everyone understands we're not
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 4 of 12 PageID #: 441
                                                                              4


02:05:12   1   going to have nine patents-in-suit six or eight months from

02:05:15   2   now, I think it makes sense as we approach document

02:05:19   3   production, as we approach depositions let's get together

02:05:21   4   then and figure out what's reasonable for both sides in

02:05:24   5   terms of inventors, number of fact witnesses and we think

02:05:27   6   that's an appropriate way to deal with it.

02:05:30   7                  THE COURT:    Perhaps I summarized this more

02:05:33   8   favorably to the plaintiff than to the defendant because I

02:05:36   9   actually marked the plaintiff's language being the language

02:05:39 10    I preferred.    Is there something that defendant is trying to

02:05:42 11    accomplish here that I'm missing?

02:05:44 12                   MR. GAERTNER:    No, Your Honor.   We talked a

02:05:46 13    little bit in the hallway.      Essentially we're not quite sure

02:05:50 14    what your preference is.       Many times the Court wants at

02:05:52 15    least some parameters to the depositions.

02:05:54 16                   THE COURT:    I'm perfectly happy because

02:06:00 17    Mr. Silver a lot and Ms. Haney some, too, I see them,

02:06:06 18    they're reasonable people, they work with reasonable people,

02:06:09 19    so I expect you all to be reasonable, too.        So I'm perfectly

02:06:13 20    happy under this circumstance to put it off to I guess

02:06:19 21    thirty days before the deadline for substantial completion

02:06:22 22    of document production.      Okay?

02:06:23 23                   MR. SILVER:   Thank you, Your Honor.

02:06:24 24                   MR. GAERTNER:    Sure.

02:06:26 25                   THE COURT:    All right.   Was there anything else
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 5 of 12 PageID #: 442
                                                                              5


02:06:31   1   in the body of this that required some discussion?

02:06:36   2                MR. SILVER:    I don't believe so, Your Honor,

02:06:37   3   other than the dates that impact the Court.

02:06:40   4                THE COURT:    Yes.   Okay.   Well, so the first

02:06:43   5   thing is the trial date, so February 10th of 2021.          I'm not

02:06:51   6   sure when you're going to get down to a reasonable number of

02:06:55   7   patents, but it's a three-day trial.       So maybe that will

02:06:59   8   help.

02:07:00   9                MR. SILVER:    Your Honor, can we speak about that

02:07:02 10    for just one second.    And I fully expected Your Honor to say

02:07:06 11    that.

02:07:07 12                 THE COURT:    See, I told you Mr. Silver sees a

02:07:10 13    lot of me.

02:07:10 14                 MR. SILVER:    Without revealing anything

02:07:12 15    confidential, we have twenty other ANDA applicants and

02:07:18 16    thirty-four paragraph 4 notices, so we expect --

02:07:21 17                 THE COURT:    You're saying this is like the start

02:07:25 18    of the armada?

02:07:27 19                 MR. SILVER:    That's right, Your Honor.       I

02:07:29 20    understand that there is probably no circumstance under

02:07:32 21    which Your Honor is going to give us ten days, but maybe

02:07:34 22    could we pencil in five with the understanding that it would

02:07:38 23    drop as time goes on.

02:07:39 24                 THE COURT:    So I'm willing to do this, because I

02:07:42 25    did not know that so I appreciate you bringing that up.          I'm
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 6 of 12 PageID #: 443
                                                                              6


02:07:47   1   perfectly willing to block out an entire week.         So we need

02:07:52   2   to put some way in here -- or so actually what I would like

02:08:00   3   to do is say we only have one defendant right now, I would

02:08:04   4   like to say three days, but yes, if there are however many

02:08:12   5   filers you mentioned coming along, obviously we'll have to

02:08:17   6   work out something, because three days is just not possible

02:08:20   7   under any scenario.    So I will -- is February 10th, I didn't

02:08:29   8   actually check, is that like the week of Washington's

02:08:32   9   birthday, President's Day?

02:08:35 10                 MR. GAERTNER:    It's the week before President's

02:08:38 11    Day.

02:08:38 12                 THE COURT:    So it's a five-day week.      So I will

02:08:45 13    ask to have it on my calendar as five days.        And I take it

02:08:49 14    if there are people coming down the pipeline, we're going to

02:08:53 15    be having some more meetings like this before too long and

02:08:56 16    that will give me a chance to talk about this some more.

02:09:00 17                 MR. SILVER:    I thought it made sense to mention

02:09:03 18    it before.

02:09:03 19                 THE COURT:    It does a hundred percent.       It does

02:09:06 20    a hundred percent.

02:09:08 21                 MR. GAERTNER:    Your Honor, just further to that

02:09:09 22    point, since this was an NC minus one case, so usually

02:09:14 23    everybody files the ANDA on the same date that they're

02:09:17 24    eligible to do it and that date has long since passed, and I

02:09:21 25    don't know whether there is going to be any parameters as to
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 7 of 12 PageID #: 444
                                                                              7


02:09:24   1   when any of these defendants are going to be joined into the

02:09:27   2   case, they'll want to have input into the schedule.

02:09:29   3                THE COURT:    Don't they have to file if they want

02:09:32   4   to take advantage of the stay within forty-five days of

02:09:35   5   whenever they got notice?

02:09:37   6                MR. SILVER:    I don't want to reveal anything

02:09:39   7   confidential, Your Honor.     The expectation is the case will

02:09:43   8   grow.

02:09:43   9                THE COURT:    And pretty soon.

02:09:46 10                 MS. MAC ALPINE:     I'm not sure that we can say

02:09:48 11    that.   The circumstances are out of our control.

02:09:51 12                 THE COURT:    Okay.

02:09:54 13                 MR. SILVER:    But on that point, Your Honor, I

02:09:57 14    believe February 10th is a Wednesday, of 2021, with a

02:10:04 15    three-day trial made perfect sense.

02:10:07 16                 THE COURT:    Which except I don't like to start

02:10:10 17    trials on Wednesday, so I'm surprised if that's correct.

02:10:16 18                 MR. GAERTNER:    It is.

02:10:16 19                 THE COURT:    Well I'm surprised.     Let me just

02:10:19 20    check and see if there is some actual reason that I'm not

02:10:23 21    aware of that is why this is.      For reasons that are unclear,

02:10:43 22    my iPad seems to be frozen.      All right.    In any event,

02:10:47 23    somebody has a calendar and the date is not February 10th,

02:10:52 24    it should be February 8th.

02:10:53 25                 MR. SILVER:    The 8th is the Monday, Your Honor.
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 8 of 12 PageID #: 445
                                                                              8


02:10:56   1                THE COURT:     So then I guess January 31st for the

02:10:59   2   pretrial conference.    That's probably a Sunday.

02:11:04   3                MR. SILVER:    That's right, Your Honor.       Happy to

02:11:07   4   accommodate, of course.

02:11:08   5                THE COURT:     No, that's probably like Super Bowl

02:11:11   6   Sunday, so I don't think we'll be doing that.         So if it is

02:11:22   7   Super Bowl Sunday, I don't know where you all are from, if

02:11:26   8   we have the pretrial conference on the Friday, is that going

02:11:29   9   to interfere with anybody's plans?

02:11:33 10                 MR. GAERTNER:    Hope springs eternal, but hard to

02:11:36 11    say at this point.

02:11:37 12                 THE COURT:     I'm going to write in January 29th

02:11:40 13    for the pretrial conference at 10:00 a.m.        And the trial

02:11:44 14    will be February 8th.

02:11:52 15                 MS. MAC ALPINE:     It won't help with your

02:11:54 16    previous bookings.

02:11:55 17                 THE COURT:     That's actually what I was looking

02:11:57 18    for.   That's what it is.

02:12:00 19                 Okay.    And then so I'm going to give you the

02:12:03 20    claim construction date that I have down here and you can

02:12:06 21    tell me whether I need to move that by a day or two.          It is

02:12:13 22    January 29 of 2020.    It is a Wednesday.      That's the date it

02:12:27 23    should be.   So 9:00 a.m. on January 29 of 2020.

02:12:34 24                 So that's basically everything that's in here

02:12:37 25    that's disputed and needed to be resolved; is that right?
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 9 of 12 PageID #: 446
                                                                              9


02:12:41   1                 MR. SILVER:   That's correct, Your Honor.

02:12:43   2                 MS. MAC ALPINE:    Yes.

02:12:43   3                 MR. GAERTNER:   That's correct, Your Honor.

02:12:44   4                 THE COURT:    Mr. Silver, if you can refile that.

02:12:47   5   I will sign it.

02:12:48   6                 So I was curious because I did see -- because

02:12:52   7   when I saw the ten-day bench trial, I was wondering, you

02:12:59   8   know, my normal reaction have these people lost their mind,

02:13:03   9   and so then I looked and I saw AstraZeneca asserting two

02:13:09 10    patents and I doubled down on my original thought.          And then

02:13:13 11    I saw this thing about the seven unasserted Orange Book

02:13:17 12    patents, or at least I think that's what they are.

02:13:20 13                  Because this has not really come up for me

02:13:25 14    before, when you have Orange Book patents and they're not

02:13:32 15    asserted after a paragraph 4 certification, what does that

02:13:37 16    mean?

02:13:39 17                  MR. GAERTNER:   Well, Your Honor, we have asked

02:13:41 18    them for covenants not to sue to make sure we don't bring

02:13:45 19    them later.

02:13:46 20                  THE COURT:    No, I saw that part, or I figured

02:13:48 21    that part out or something.      What I meant is this, when you

02:13:52 22    have asserted, or paragraph 4, whatever the verb is, against

02:13:56 23    these nine patents, and they then sue on two of them, does

02:14:01 24    that mean absent anything else they can just wait around

02:14:06 25    until you make your product and then file the other seven
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 10 of 12 PageID #: 447
                                                                              10


02:14:09   1   saying you infringe?

02:14:10   2                MR. GAERTNER:     That's what we're trying to

02:14:12   3   prevent, Your Honor.

02:14:13   4                MR. SILVER:    Your Honor, outside the context of

02:14:15   5   this case, just generally speaking there are instances in

02:14:20   6   which, for instance, you may have a compound patent that

02:14:23   7   you're going to sue on.     There may be other patents that are

02:14:26   8   directed to formulations or something like that that from

02:14:29   9   the materials you receive prior to filing.         It isn't

02:14:33 10    necessarily clear whether or not that's a patent that you

02:14:35 11    want to assert or need to assert.

02:14:37 12                 THE COURT:    No.   I understand the confidential

02:14:40 13    access can cause people to do things.        And I guess what I'm

02:14:46 14    wondering is if, for example, because of confidential access

02:14:50 15    a plaintiff decides not to sue on some paragraph that's

02:14:54 16    listed in the Orange Book against this particular ANDA, what

02:15:00 17    happens normally?    Do the parties normally come to some

02:15:09 18    understanding as to -- about these other seven?

02:15:14 19                 I guess what I'm wondering is it seems to me

02:15:18 20    it's hard to believe you can just have this whole ANDA thing

02:15:21 21    and a plaintiff could say yeah, we'll sue on half now and

02:15:26 22    we'll wait for you to actually launch and then we'll sue on

02:15:29 23    the other half for damages.      Is that something that can

02:15:33 24    happen?

02:15:33 25                 MR. SILVER:    Theoretically, but I think the
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 11 of 12 PageID #: 448
                                                                              11


02:15:36   1   generic defendants in that instance if they have a real

02:15:40   2   concern about the patents that weren't asserted have the

02:15:42   3   ability to bring the declaratory judgment to cut off that

02:15:47   4   possibility.

02:15:50   5                  THE COURT:    I think -- go ahead, Mr. Silver.

02:15:54   6                  MR. SILVER:   So if the branded company doesn't

02:15:57   7   sue within forty-five days of seeing the notice, then the

02:16:01   8   generic can bring a declaratory judgment, that way they can

02:16:06   9   get the certainty they want before they launch the product.

02:16:11 10                   THE COURT:    Okay.   Anything else anyone has to

02:16:17 11    say about this?

02:16:18 12                   MR. GAERTNER:   No, I would certainly agree with

02:16:20 13    Mr. Silver.    That's why we have the issue about what the

02:16:23 14    size of the Zydus case would be because we're in discussion

02:16:27 15    with them to get covenants on these patents so we can

02:16:32 16    dispose of those and turn it into a two-patent case,

02:16:36 17    essentially.

02:16:36 18                   THE COURT:    Anything else you want to talk about

02:16:38 19    while you're here?

02:16:41 20                   MS. MAC ALPINE:   No.   Thank you.

02:16:42 21                   MR. GAERTNER:   Nothing from the defendant, Your

02:16:43 22    Honor.

02:16:43 23                   THE COURT:    Okay.   All right.   I'll look forward

02:16:45 24    to getting a resubmission from Mr. Silver which I guess

02:16:50 25    since you don't have to actually negotiate anything
     Case 1:18-cv-00664-RGA Document 21 Filed 10/11/18 Page 12 of 12 PageID #: 449
                                                                              12


02:16:52    1   shouldn't be too hard.    And I guess I will at least see this

02:16:56    2   side of the room or some portion of it again soon.         Or maybe

02:17:02    3   not so soon.    And I look forward to seeing you all down the

02:17:05    4   road.

02:17:10    5                  (Conference concluded at 2:17 p.m.)

            6

            7   I hereby certify the foregoing is a true and accurate
                transcript from my stenographic notes in the proceeding.
            8

            9                                 /s/ Dale C. Hawkins
                                             Official Court Reporter
           10                                   U.S. District Court

           11

           12

           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25
